DETAILED ACTION

Acknowledgement
Amendment filed on 08/06/2021 is acknowledged.
Claims 1-7, 10-11, 21-28, 30-32 have been rejected.
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/06/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
Regarding the rejection of the claims under 35 USC 101, applicant is of the opinion that the claims are patent eligible under §101 and submits that the claims as amended cannot be considered as concepts performed in the human mind because the features of independent claim 1 are performed with "a processor." Also, applicant is of the opinion that the newly amended independent claims recite a feature of transmitting a message comprising [an] alert to one or more ... point of sale endpoints. Additionally, applicant states Claim 10, for example, recites a feature of "the processor" as performing the "determining" and "generating." Examiner respectfully disagrees.
Specifically, the amended claims continue to recite ““receiving…logged event data from a plurality of components…; applying…correlation rules to the logged data, wherein applying the correlation rules comprises comparing first identifiers corresponding to [source A] with second identifiers stored by [source B]; generating…an alert representing an identified issue…wherein the alert is generated based on a result of comparing the first identifiers with the second identifiers; and transmitting…a message comprising the alert to [source C]…” the claim, as a whole, is directed to algorithm, which a mental processes and abstract idea. This involves collecting event data, analyzing the event data by applying rules and reporting results of the collection and analysis, which can be performed by a person using pen and paper. Additional elements, a processor, a payment network, electronic transaction endpoints, point of sale end points, a plurality of components of a payment network comprising electronic transaction endpoints and a computing device configured to management keys associated with the payment transactions conducted using the electronic transaction endpoints, the electronic transaction endpoints comprising point of sale endpoints, and a computing device associated with one or more of the point of sale endpoints, merely use a computer as a tool to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment.
Claim 10 recites “wherein: the plurality of components comprise a host application executed by a bank server, the method further comprising: determining, with the processor, a first inventory of the point of sale endpoints based on first set identifiers; determining, with the processor, a second inventory of the point of sale endpoints based on second key set identifiers provided by the hardware security module, wherein the alert is generated based on a comparison of the first key set identifiers with the second key set identifiers”, which further describes the abstract idea of algorithm and does not improve the functioning of a computer or other technology or technological field. The additional elements recited in claim 10, “a host application executed by a bank server” and “the processor”, merely use a computer as a tool to perform the abstract idea and/or generally link the use of a judicial exception to a particular technological environment. Therefore, the dependent claims are also not patent eligible.
Regarding the rejections of claims 1, 21 and 25 under 35 U.S.C. §103, applicant is of the opinion that Kramer (US 6,286,099) does not teach “comparing first identifier corresponding to the point of sale endpoints with second identifiers stored by the hardware security module” and states “Although Kramer discusses looking up an encryption key for a particular POS terminal using the TID, Kramer fails to disclose comparing first identifiers corresponding to POS terminals with second identifiers stored by a hardware security module”.  Also, applicant is of the opinion that prior art does not teach a feature of transmitting a message comprising the alert to one or more of the point of sale endpoints. Examiner respectfully disagrees.
The amended claim 1 recites “…comparing first identifiers corresponding to the point of sale endpoints with second identifiers stored by the computing device…” Kramer teaches comparing first identifiers corresponding to the point of sale endpoints with second identifiers stored by the computing device (see 5:36-62,  “…a Terminal ID (TID) 1130, which uniquely defines the device to the financial institution. Encryption key 1120 is typically a symmetric key such as that used in the DES standard and is "injected" into the device by or on behalf of the financial institution using high security standards the financial institution stores encryption key 1120 and TID 1130 in a hardware security module (HSM) so that when given the TID, the HSM can retrieve the corresponding key. When data is transmitted from the POS device to the financial institution (FI), the data is sent mainly in the clear with sensitive data like the PIN encrypted. For encrypted fields, the FI's systems associate the encryption key with a specific terminal using the TID, which is provided in the clear in the transmission from the merchant POS device. The FI's computer then can decrypt the sensitive data using the appropriate encryption key, or instruct the hardware security module (HSM) 2110 to decrypt and re-encrypt the data under a different key for transmission to another host…”, so FI compares TIDs of the POS device (e.g. first identifiers corresponding to the point of sale endpoints) with TID 1130 stored in HSM (e.g. second identifiers stored in the hardware security module) as part of retrieving the corresponding key from HSM using the TID in the context of processing data transmitted from the POS device to FI.) Sakata (US 2013/0198075) teaches applying correlation rules to logged event data by comparing transaction data (see ¶57, “…The analytics module 206 may perform a number of functions related to analyzing transaction data to determine whether a threshold has been met… and compare the transaction data with threshold data stored for the various payment processing entities in the threshold database 212…”). Therefore, it would have been obvious to one of ordinary skill in the art to include the technique of comparing first identifiers corresponding to the point of sale endpoints with second identifiers stored by the computing device of Kramer to Sakata as Sakata discloses applying correlation rules to logged event data by comparing transaction data as described above.
With respect to the claimed step of transmitting as recited in claim 1, Sakata teaches the processor transmitting a message comprising the alert to a computing device associated with one or more of the point of sale endpoints (Sakata: ¶¶28-29, 41, 58).
                                                                 
Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 10-11, 21-28, 30-32  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.	
Analysis
In the instant case, claims 1-7, 10-11 are directed to a method, claims 21-24, 30-32 are directed to a non-transitory processor readable storage medium and claims 25-28 are directed to an apparatus. Therefore, these claims fall within the four statutory categories of invention.
Claim 1 recites algorithm, which is an abstract idea. Specifically, the claim recites “receiving…logged event data from a plurality of components…; applying…correlation rules to the logged data, wherein applying the correlation rules comprises comparing first identifiers corresponding to [source A] with second identifiers stored by [source B]; generating…an alert representing an identified issue…wherein the alert is generated based on a result of comparing the first identifiers with the second identifiers; and transmitting…a message comprising the alert to [source C]…” which is grouped within “Mental Processes” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because the steps recited in the claim describe a process that can be performed in human mind or by a human using a pen and paper. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)). 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim such as a processor, a payment network, electronic transaction endpoints, point of sale end points, a plurality of components of a payment network comprising electronic transaction endpoints and a computing device configured to management keys associated with the payment transactions conducted using the electronic transaction endpoints, the electronic transaction endpoints comprising point of sale endpoints, and a computing device associated with one or more of the point of sale endpoints,  merely use a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment. With respect to “…a computing device configured to manage keys associated with payment transactions conducted using the electronic transaction endpoints…” it does not improve the functioning of a computer nor does it improve a technology or technological field.
Specifically, these additional elements perform(s) the steps or functions such as: collecting event data, analyzing the event data by applying rules and reporting results of the collection and analysis. The use of a processor/computer as a tool to implement the abstract idea and/or generally link the use of the abstract idea to a particular technological environment  does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea, and the claims are directed to an abstract idea.
 “Flook is to the same effect. There, we examined a computerized method for using a mathematical formula to adjust alarm limits for certain operating conditions (e.g., temperature and pressure) that could signal inefficiency or danger in a catalytic conversion process. Thus, “Flook stands for the proposition that the prohibition against patenting abstract ideas cannot be circumvented by attempting to limit the use of [the idea] to a particular technological environment.” Bilski, 561 U. S., at 610–611 (internal quotation marks omitted)”. (See page 12, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014.)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a processor, a payment network, electronic transaction endpoints, point of sale end points and a hardware security module, amounts to no more than using a computer or processor to automate and/or implement the abstract idea of algorithm. As discussed above, taking the claim elements separately, these additional elements perform(s) the steps or functions that correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of algorithm. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05 (f) & (h)). Therefore, the claim is not patent eligible. 
Claims 21 and 25 recite the additional elements of a non-transitory processor readable storage medium, a processor, a memory respectively. However, neither does more than serve as a tool to perform the abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. And, neither does more than using a computer or processor to automate and/or implement the abstract idea of voting. Claims 21 and 25 are also not patent eligible.
Dependent claims 2-7, 10-11, 22-24, 26-28, 30-32 further describe the abstract idea of algorithm. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. For example, claim 10 recites “wherein: the plurality of components comprise a host application executed by a bank server, the method further comprising: determining…a first inventory of the point of sale endpoints based on first set identifiers; determining…a second inventory of the point of sale endpoints based on second key set identifiers provided by the hardware security module; and generating…the alert based on a comparison of the first key set identifiers with the second key set identifiers”, which further describes the abstract idea of algorithm and does not improve the functioning of a computer or other technology or technological field. The additional elements recited in claim 10, “a host application executed by a bank server”, generally link the use of a judicial exception to a particular technological environment and do not serve as a tool to perform the abstract idea because the claim does not recite any element(s) performing the steps of “determining” and “generating”.  Therefore, the dependent claims are also not patent eligible.

Claim Rejections – 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 10-11, 21, 24-28, 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata et al. (US Patent Application Publication Number 2013/0198075 (“Sakata”)) in view of Ginter et al. (US Patent Number 5,892,900 (“Ginter”)) in further view of Glenn A. Kramer (US Patent Number 6,286,099 (“Kramer”)).
Regarding claims 1, 21 and 25, Sakata teaches a method comprising:
receiving, with a processor (Fig. 1, item 118, Fig. 2, items 118/202), logged event data from a plurality of components of a payment network (Fig. 1, Fig. 2, Fig. 3, Fig. 4, Fig. 8, item 802; ¶¶26-28, 34-35, 53-60,72-77, claim 1) wherein the plurality of components of the payment network (Fig. 1; ¶¶38-42, 48, claim 3) comprise electronic transaction endpoints (Fig. 1, item 114; ¶¶41-43) and a computing device (Fig. 10, item 1002)…associated with payment transactions conducted using the electronic transaction endpoints, and the electronic transaction endpoints comprise point of sale endpoints (¶¶25-27, 41-43); 
applying, with the processor, correlation rules to the logged event data wherein applying the correlation rules comprises comparing [transaction data] (Fig. 2, items 118/206/208/212, Fig. 4, Fig. 8, items 804/806/810; ¶¶34-35, 53-58, 61-62, 67, 72-77, claim 1)…
generating, with the processor, an alert (Fig. 2, items 118/208, Fig. 5, items 206/208, Fig. 8, items 808/812; ¶¶34-35, 53-58, 76, claims 1/7) representing an identified issue associated with the payment network (¶¶35, 76), wherein the alert is generated based on a result of comparing [transaction data] (¶¶35, 84); and
transmitting, with the processor, a message comprising the alert to a computing device  associated with one or more of the point of sale endpoints. (Fig. 2, item 202, ¶¶28-29, 41, 58) 
Additionally, as per claim 21, Sakata teachers:
A non-transitory processor readable storage medium that stores instructions that, when executed by a processor, cause the processor to (Fig. 11, items 1172/1179; ¶¶99-100)…
Additionally, as per claim 25, Sakata teachers:
An apparatus comprising: a processor; and a memory that stores machine executable instructions that, when executed by the processor, cause the processor to (Fig. 11, items 1172/1173; ¶¶99-100)…
However, Sakata does not teach:
….to manage key…
Ginter teaches:
…to manage key (Fig. 7, Fig. 8; 62:31-63 (‘electronic appliance’); 60:7-55  (SPU); 60:57-67 (electronic appliance-SPU); 63:67-64:15 (SPU); 64:1-15 (SPU); 65:56-67-66:1-12 (SPU); 87:8-23 (SPE/HPE); Fig. 12, Fig. 13; 112:1-67; 112: 45-52 (PPE 650); 127:3-65 (‘SPU key and tag manager 558’)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing monitor system and method of Sakata to incorporate the teachings of key management (Ginter: 127:3-65) of Ginter for secure transaction management (Ginter: 1:10). 
Neither Sakata nor Ginter teaches:
…comparing first identifiers corresponding to the point of sale endpoints with second identifiers stored by the computing device…
Additionally for claim 25, neither Sakata nor Ginter teaches:
…comparing an inventory of the point of sale endpoints with point of sale identifiers stored by the computing device…
Kramer teaches:
…a computing device configured to manage keys associated with payment transactions conducted using the electronic transaction endpoints and the electronic transaction end points comprise point of sale endpoints (Fig. 1/3; 5:36-62);
…comparing first identifiers corresponding to the point of sale endpoints with second identifiers stored by the computing device (Fig. 1/3; 5:36-62, 9:19-24)…
Additionally for claim 25, Kramer teaches:
…a computing device configured to manage keys associated with payment transactions conducted using the electronic transaction endpoints and the electronic transaction end points comprise point of sale endpoints (Fig. 1/3; 5:36-62);
…comparing an inventory of the point of sale endpoints with point of sale identifiers stored by the computing device (Fig. 1/3; 5:36-62, 9:19-24)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing monitor system and method of Sakata and the secure transaction management of Ginter to incorporate the teachings of determining point of interaction device security properties and ensuring secure transactions in an open networking environment (Kramer: 5:36-62, 9:19-24) of Kramer that facilitates public key cryptography for securely transmitting transactions. (Kramer: 1:15-16).
Regarding claims 4 and 24, the combination of Sakata, Ginter and Kramer teaches claim 1 and claim 21 as claim 4 being dependent of claim 1 and claim 24 being dependent of claim 21. Furthermore,
Sakata teaches:
wherein, the electronic transaction endpoint further comprise an automated teller machine (Fig. 1, Fig. 5, ‘ATM’, ¶¶27, 34-36, 64)) and
the plurality of components of the payment network further comprises a host application executed by a bank server (Fig. 2, items 116/120; ¶52), the method further comprising: 
receiving, with the processor, from the host application, data representing verification errors associated with the automated teller machine; and (Fig. 5, ¶¶34-35, 53-56, 59, 64, 72) 
the alert is generated further based on a rate of the verification errors associated with the automated teller machine exceeding a historic rate by a predetermined degree (Fig. 8, step 808; ¶¶28, 35, 58, 61, 65).
Additionally, note that the limitation, " ... the alert is generated further based on a rate of the verification errors associated with the automated teller machine exceeding a historic rate by a predetermined degree", does not affect the positively claimed steps of claim 1 in a manipulative sense, nor does it affect the claimed non-transitory processor readable storage medium of claim 21 structurally or functionally, and does not serve to differentiate the claims from prior art.
Regarding claims 5, 26 and 32, the combination of Sakata, Ginter and Kramer teaches claim 1 and claim 25 as claim 5 being dependent of claim 1, claim 26 being dependent of claim 25 and claim 32 being dependent of claim 21. Furthermore,
For claims 5 and 26, Sakata teaches further comprising:
wherein the alert represents detection of a trend associated with a given electronic transaction endpoint of the electronic transaction endpoints (Fig. 2, item 208; ¶¶53, 58, 73-76).
For claim 32,  Sakata teaches further comprising:
wherein the alert represents detection of an anomalous trend associated with a given electronic transaction endpoint of the electronic transaction endpoints (Fig. 2, item 208; ¶¶53, 58, 73-76). 
Regarding claims 6 and 27, the combination of Sakata, Ginter and Kramer teaches claim 5 and claim 26 as claim 6 being dependent of claim 5 and claim 27 being dependent of claim 26. Furthermore,
For claim 6, Sakata teaches:
generating the alert representing the detection of the trend comprises comparing a current transaction rate of the given electronic transaction endpoint with a historical transaction rate of the given electronic transaction endpoint (Fig. 5, 'Merchant A', 'Threshold Met for Time Interval', 'Threshold Met for Previous Time Interval'; ¶84)
For claim 27, Sakata teaches:
compare a current transaction rate of the given electronic transaction endpoint with a historical transaction rate of the given electronic transaction endpoint (¶84); and wherein the alert represents detection of the trend based on a result of the comparison of the current transaction rate of the given electronic transaction endpoint with the historical transaction rate of the given electronic transaction endpoint (Fig. 5, 'Merchant A', 'Threshold Met for Time Interval', 'Threshold Met for Previous Time Interval', ¶¶58, 62, 75-76, 84)
Regarding claims 7 and 28, the combination of Sakata, Ginter and Kramer teaches claim 1 and claim 25 as claim 7 being dependent of claim 1 and claim 28 being dependent of claim 25.  Furthermore,
For claim 7, Ginter teaches:
wherein the alert is generated in response to detecting a change in a security policy of the computing device (128:27-67, 129:1-67, 130:1-19 ‘Failure Events’).
For claim 28, Ginter teaches:
detect a change in a security policy of the computing device (128:27-67, 129:1-67, 130:1-19 ‘Failure Events’); and
wherein the alert is generated in response to the detection of the change in the security policy of the computing device (128:27-67, 129:1-67, 130:1-19 ‘Failure Events’).
Regarding claims 10 and 30, the combination of Sakata, Ginter and Kramer teaches claim 1 as claim 10 being dependent of claim 1 and claim 21 as claim 30 being dependent of claim 21. Furthermore,
For claim 10, Sakata teaches the plurality of components comprise a host application executed by a bank server (Fig. 2, items 116/120; ¶¶52-55), the method further comprises:
wherein the alert is generated further based on a comparison…(Fig. 2, items 206/208; ¶¶28, 58, 76, 84)
Neither Sakata nor Ginter teaches:
determining, with the processor, a first inventory of the point of sale endpoints based on first key set identifiers;
determining, with the processor, a second inventory of the point of sale endpoints based on second key set identifiers data provided by the computing device; and
… the first key set identifiers with the second key set identifiers.
Kramer teaches:
determining, with the processor, a first inventory of the point of sale endpoints based on first key set identifiers (5:36-62, 6:64-7:17);
determining, with the processor, a second inventory of the point of sale endpoints based on second key set identifiers provided by the computing device (5:36-62, 6:64-7:17); and” 
…a comparison of the first key set identifiers with the second key set identifiers (5:36-62, 6:64-7:17)
Claim 30 is rejected as it recites similar language.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing monitor system and method of Sakata and the secure transaction management of Ginter to incorporate the teachings of determining point of interaction device security properties and ensuring secure transactions in an open networking environment (Kramer: 5:36-62, 6:64-7:17) of Kramer that facilitates public key cryptography for securely transmitting transactions. (Kramer: 1:15-16).
Additionally, note that the limitation, " ... the alert is generated further based on a comparison of the first key set identifiers with the second key set identifiers", does not affect the positively claimed steps of claim 1 in a manipulative sense, nor does it affect the claimed non-transitory processor readable storage medium of claim 21 structurally or functionally, and does not serve to differentiate the claims from prior art.
Regarding claims 11 and 31, the combination of Sakata, Ginter and Kramer teaches claim 1 and claim 21 as claim 11 being dependent of claim 1 and claim 31 being dependent of claim 21. 
Sakata teaches:
wherein the alert is generated further based on [performance parameter] of the computing device (¶28). 
Sakata does not explicitly teach a shutdown or a startup of the computing device.
Ginter teaches:
wherein the alert is generated further based on at least one of a shutdown of the computing device or a startup of the computing device (128:27-67, 129:1-67 ‘Successful Events’). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing monitor system and method of Sakata, the secure transaction management of Ginter and POS security properties of Kramer to incorporate the teachings of generating alert of a computing device shutdown or startup (Ginter: 128:27-67, 129:1-67) of Ginter for secure transaction management (Ginter: 1:10).
Claims 2-3, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Sakata, Ginter and Kramer as applied to claims 1 and 21 further in view of Paliga et al. (US Patent Application Publication Number 2014/0232863 (“Paliga”)).
Regarding claims 2 and 22, the combination of Sakata, Ginter and Kramer teaches claim 1 and claim 21 as claim 2 being dependent of claim 1 and claim 22 being dependent of claim 21. Furthermore,
Sakata teaches:
wherein the electronic transaction endpoints comprise an automated teller machine (Fig.1, ¶¶27, 48), and the alert represents [error code] (Fig. 2, item 208, ¶¶35, 50, 53, 56-58). 
However, neither Sakata nor Ginter teaches:
…card skimming occurring at the automated teller machine.
Paliga teaches:
…card skimming occurring at the automated teller machine (Fig. 4, item 401, Fig. 5, ¶¶16, 24, 42, 75-76, 93, 95, Claim 56).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processing monitor system and method of Sakata, the secure transaction management of Ginter and POS security properties of Kramer to incorporate the teachings of generating alert of ATM card skimming (Paliga: ¶¶16, 24, 42, 75-76, 93, 95) of Paliga to ensure ATM security. (Paliga: ¶8).
Regarding claims 3 and 23, the combination of Sakata, Ginter and Paliga teaches claim 2 and claim 22 as claim 3 being dependent of claim 2 and claim 23 being dependent of claim 22. Furthermore,
Sakata teaches further comprising:
receiving, with the processor, from the automated teller machine, data representing a rate of transactions occurring at the automated teller machine (Fig. 5, ‘ATM’, ¶¶25-28, 35, 64) and 
receiving, from the computing device, data representing a rate at which users of the automated teller machine have not entered a correct personal identification number (Fig. 5, ‘ATM’, ¶¶25-28, 34-36, 64); and 
wherein generating the alert comprises generating the alert based on the data representing the rate of transactions and the data representing the rate at which the users of the automated teller machine have not entered the correct personal identification number (Fig. 8, step 808, ¶¶28, 34-36, 64-65, 76). 
Claim 23 is rejected as it recites similar language.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Erdmann (US 7,822,624) teaches comparing point of sale terminal identifiers with a list of valid POS identifiers.
SOFRONAS (US 2018/0276652) teaches checking POS terminal ID against merchant profile.
Moradi (US 2018/0191745) teaches detecting financial card skimming event at ATM.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENYUH KUO whose telephone number is (571)272-5616.  The examiner can normally be reached on Monday-Friday 8-4 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/C.K./Examiner, Art Unit 3685   

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685